Citation Nr: 1741166	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial increased rating for major depressive disorder (MDD), rated as 70 percent disabling prior to October 1, 2015, and as 100 percent since that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from May 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   


FINDING OF FACT

Prior to October 1, 2015, the Veteran's MDD has been shown to cause occupational and social impairment, with deficiencies in most areas; it has not been shown to cause total occupational and social impairment.


CONCLUSION OF LAW

Prior to October 1, 2015, criteria for a rating in excess of 70 percent for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.13, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In an Informal Hearing Presentation dated in August 2017, the Veteran's representative argued that "the VA examination" did not adequately assess the Veteran's mental disorder that was presenting with total occupational and social impairment not acknowledged by VA prior to final adjudication, to his prejudice, warranting an earlier effective date prior to October 1, 2015, for a 100 percent evaluation.  The Veteran's representative did not specify the examination to which it referred and the Board notes that the contemporaneous medical records dated during the relevant time period prior to October 1, 2015, do not reflect that the 2012 VA examinations did not adequately reflect the psychiatric symptomatology at those times.  Moreover, the examination reports are detailed and descriptive and, therefore, adequate for VA rating purposes.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Increased Rating

Historically, the Veteran submitted a claim for an acquired psychiatric disorder in December 2010.  Service connection for MDD was granted in a February 2012 rating decision and a 50 percent rating was assigned effective December 4, 2010.  The Veteran appealed the rating assigned and a 70 percent rating was assigned effective December 4, 2010.  In an April 2016 rating decision, a 100 percent rating was assigned for MDD effective October 1, 2015.  The Veteran contends that his MDD warrants a 100 percent rating prior to October 1, 2015.    

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's MDD is rated as 70 percent disabling prior to October 1, 2015, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 70 percent evaluation is assigned when a veteran's MDD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is assigned when a veteran's MDD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2016, and therefore the claim is governed by DSM-V.  However, because GAF scores were assigned during the pendency of this appeal, the Board will discuss the GAF scores assigned.

Relevant VA outpatient treatment reports reflect that the Veteran initially sought mental health treatment in October 2010.  He was prescribed medication for a mood disorder.  For the period from October 2010 to October 2015, the records document GAF scores from 44 to 60.  The Veteran's symptoms generally consisted of hallucinations and depression.  He had no homicidal or suicidal ideations.  At times, he was poorly dressed.  He maintained a close relationship with his wife.  His thoughts were organized and goal-directed and his impulse and judgment were "okay" while on medication.  His speech was fluent with normal rate and volume.

In a statement dated in November 2010, the Veteran's treating physician at VA indicated that the Veteran has severe mental illness and was not capable of working.

At a January 2012 VA examination, the Veteran reported that he previously worked as a truck driver for thirty years.  He noted some anger issues while working and indicated that he was not currently working.  He indicated that he initially began receiving mental health treatment at VA two years prior but was denied treatment prior due to his service connection status.  The Veteran reported that he liked to keep a structured day which includes caring for his dog, tending to housework, and watching television.  He did not have any friends and indicated that he preferred animals to people.  The Veteran reported that his sleep was improved with his current medication regime.  He noted that medication has "changed his life" and stopped his mood swings, leveled out his mood, and reduced his auditory hallucinations.  He also endorsed some visual hallucinations.  He reported a suicide attempt on one occasion and thoughts of suicide on one occasion.  The Veteran reported panic attacks during periods of significant stress but he noted that his panic attacks occurred with less frequency due to his medication.  He endorsed decreased memory and concentration.  The Veteran was noted to have been married to his third wife for thirteen years.  He had three children from his second marriage with whom he did not maintain contact.  Mental status examination revealed that the Veteran was casually dressed, oriented in all spheres, cooperative, polite and soft-spoken.  He had fair eye contact and his thought process was goal-directed and fairly concrete.  He denied current suicidal ideation, intent, or plan and no intent or plan to harm anyone else.  The Veteran's symptoms included depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and persistent delusions or hallucinations.  The examiner diagnosed the Veteran with major depressive disorder and assigned a GAF score of 52.  The examiner indicated that the occupational and social impairment which best described the Veteran's level of impairment was occupational and social impairment with reduced reliability and productivity.  

At a November 2012 VA examination, the Veteran reported that he had not worked since 2009.  He indicated that he continued with a medication regime and had not sought psychotherapy since November 2011.  The Veteran indicated that he drinks alcohol on an infrequent basis but noted that he does like to drink beer and watch football.  He noted that he had a medical marijuana license and used it when he felt extremely tense.  Mental status examination revealed that his speech was clear and he was cooperative and responsive during the examination.  The examiner indicated that his recent and immediate memory was intact but he had problems with his remote memory.  The Veteran's psychiatric symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner reported that the Veteran was able to maintain activities of daily living and personal hygiene.  The examiner noted that the Veteran's social functioning was not impaired but his employment was impacted.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 45.  The examiner indicated that the occupational and social impairment which best described the Veteran's level of impairment was occupational and social impairment with deficiencies in most areas.  

For the period prior to October 1, 2015, having reviewed the evidence, the Board concludes that the Veteran's MDD is most appropriately approximated by the criteria for the 70 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.

Turning first to the GAF scores that were assigned during the period in question, the Veteran was assigned GAF scores between 44 and 60.  GAF scores between 44 and 60 are indicative of moderate to serious symptoms.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are not consistent with a rating in excess of 70 percent as he was not found to be totally occupationally and socially impaired (i.e. the criteria for a 100 percent rating).

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  Although he did not have any friends, he was noted to be close to his spouse of more than a decade.  Moreover, at the November 2012 VA examination, the examiner noted that the Veteran did not have any problems with social functioning.   The VA examination reports dated in January and November 2012 as well as the VA outpatient treatment reports reflect that the Veteran's symptoms of MDD consisted of a depressed mood, anxiety, panic attacks that occurred weekly or less, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  These symptoms are enumerated in the currently assigned 70 percent rating.  The Board acknowledges that the January 2012 VA examination denotes that the Veteran had persistent delusions or hallucinations.  However, while the evidence suggests that the Veteran had persistent delusions or hallucinations prior to taking medication for his MDD, he specifically reported that once he started medication, the hallucinations and/or delusions were reduced.  Additionally, while the Veteran's treating physician indicates that the Veteran is unemployable by virtue of his MDD symptoms, at no time have the Veteran's MDD symptoms included gross impairment in thought processes or communication, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living (including maintenance of minimal hygiene), disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Consequently, the Veteran's MDD does not causes total occupational and social impairment during the relevant time period at issue. 

In sum, the Veteran's MDD for the relevant time period at issue is most appropriately rated as 70 percent disabling since December 4, 2010.  The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the rating the Veteran is assigned is an acknowledgement that his MDD causes deficiencies in most areas.  However, this impairment was not so profound as to cause total occupational and social impairment prior to October 1, 2015.  For example, the Veteran has been married for a number of years.   Thus he does not have total social impairment.  As such, the Veteran's MDD symptoms do not meet the next higher rating of 100 percent for the relevant time period at issue.

As such, a schedular rating in excess of 70 percent is not found to be warranted at any time prior to October 1, 2015.  

Neither the appellant nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 70 percent for MDD prior to October 1, 2015, is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


